United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.V., Appellant
and
U.S. POSTAL SERVICE, ARIZONA
PERFORMANCE CLUSTER, Phoenix, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0027
Issued: April 29, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 8, 2020 appellant filed a timely appeal from July 27 and September 23, 2020
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty on June 6, 2020, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 23, 2020 decision, OWCP received additional evidence. The
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On June 22, 2020 appellant, then a 32-year-old custodian, filed a traumatic injury claim
(Form CA-1) alleging that on June 6, 2020, as the only custodian on duty, she sustained a lower
back injury as a result of mopping many rooms while in the performance of duty. On the reverse
side of the claim form, P.B., an employing establishment supervisor, controverted the claim noting
that appellant requested sick leave on June 11, 2020, but did not mention a work injury and that
appellant would not have mopped continuously for four hours, as alleged. Appellant did not stop
work.
In a June 12, 2020 work activity status report, Diane C. Allen, a nurse practitioner,
diagnosed a strain of the muscle, fascia, and tendon of the lower back and muscle spasm of the
back. She noted a date of injury of June 6, 2020 and recommended work restrictions of lifting up
to 10 pounds constantly; pushing and pulling up to 20 pounds constantly; and occasional mopping.
Appellant underwent several physical therapy sessions, and, on June 24, 2020, Ms. Allen released
her to full-duty work.
In a June 26, 2020 development letter, OWCP informed appellant of the deficiencies of her
claim. It advised her of the type of factual and medical evidence required and provided a
questionnaire for her completion. In a separate development letter of even date, OWCP requested
additional information from the employing establishment. It afforded both parties 30 days to
respond.
Thereafter, OWCP received a return to work slip bearing an illegible signature indicating
that appellant was seen by a medical provider on June 11, 2020.
In a report dated June 12, 2020, Ms. Allen noted that appellant related a history of lower
back pain following an injury on June 6, 2020 which she attributed to mopping over the course of
four hours. She performed a physical examination and documented painful extension of the
lumbosacral spine. Ms. Allen diagnosed a lumbar strain and muscle spasm of the back and
prescribed medication and physical therapy.
In a follow-up visit on June 16, 2020, Ms. Allen noted that appellant reported her pain was
improving with stretching, but that she continued to have difficulty bending down. On June 30,
2020 she noted that appellant felt well enough to be released from care. In a duty status report
(Form CA-17) of even date, Dr. Alfred C. Emmel, an occupational medicine specialist, diagnosed
lumbar strain and muscle spasm and opined that the injury occurred due to mopping continuously
for four hours.
By decision dated July 27, 2020, OWCP denied appellant’s traumatic injury claim, finding
that she had not submitted sufficient evidence to establish that the events occurred as alleged.
Consequently, it found that appellant had not met the requirements to establish an injury as defined
by FECA.
OWCP continued to receive evidence. In an undated response to OWCP’s development
questionnaire, appellant indicated that on June 6, 2020 she performed an excessive amount of
mopping, and, while doing so, was swaying her hips from side to side which caused movement of
her lower back. She noted that she mopped for four to five hours that day, and during the last hour

2

of her shift, her lower back started to hurt. Appellant was scheduled to be off work for the next
two days, and hoped her pain would subside, but it worsened. She told her supervisor about her
lower back pain on June 12, 2020, because the pain was not improving. Appellant noted that she
sought treatment that day and was referred to physical therapy, prescribed a muscle relaxer and
given lower back exercises. She denied engaging in any activity outside of work that would have
caused her injury.
Physical therapy encounter notes dated June 12 through 26, 2020 document that appellant’s
back pain improved over time. In an encounter note dated June 30, 2020, Dr. Emmel found
appellant had reached maximum medical improvement.
On August 17, 2020 appellant requested reconsideration.
In a letter of controversion dated September 14, 2020, the employing establishment alleged
that appellant did not report the injury on the day that it occurred, but that she had requested
personal time off from work during the period of time between when she was injured and when
she reported the incident to her supervisor. It suggested that she could have injured herself outside
of work and also asserted that she would not have needed four hours to mop the building, because
it was not very large. The employing establishment further noted that appellant would not have
mopped continuously, because she took frequent breaks.
By decision dated September 23, 2020, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the

3

Supra note 1.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.7
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his or her subsequent course of action.8 In determining whether a case has been
established, such circumstances as late notification of injury, lack of confirmation of injury, and
failure to obtain medical treatment may, if otherwise unexplained, cast substantial doubt on the
employee’s statements. The employee has not met his or her burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.9
ANALYSIS
The Board finds that appellant has met her burden of proof to establish that the June 6,
2020 employment incident occurred while in the performance of duty, as alleged.
Appellant indicated in her June 22, 2020 claim form that she sustained a low back injury,
as the only custodian on duty, while mopping many rooms on June 6, 2020 while in the
performance of duty. In her subsequent response to OWCP’s development questionnaire, she
reiterated that she injured her back on June 6, 2020 as a result of repetitive swaying motions while
mopping for four to five hours. As noted above, an employee’s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.10
Moreover, appellant submitted medical evidence by way of a June 12, 2020 medical report
and Dr. Emmel’s June 30, 2020 Form CA-17 that confirmed the history of injury as a lower back
injury at work on June 6, 2020 while mopping. The remaining medical reports also provide a
consistent history of an employment injury on June 6, 2020 with clinical findings and a diagnosis
of lumbar strain and low back muscle spasms.
The Board therefore finds that, based on appellant’s statements and the medical evidence
of record, she has met her burden of proof to establish that the June 6, 2020 employment incident
occurred in the performance of duty, as alleged.11
As appellant has established that the June 6, 2020 employment incident occurred as
alleged, the question becomes whether this incident caused an injury.12 Thus, the Board will set
aside OWCP’s July 27 and September 23, 2020 decisions and remand the case for consideration
7
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.W., Docket No. 17-0261(issued May 24, 2017).

9

Betty J. Smith, 54 ECAB 174 (2002).

10

S.A., Docket No. 19-1221 (issued June 9, 2020).

11

J.C., Docket No. 18-1803 (issued April 19, 2019); M.C., id.; M.M., Docket No. 17-1522 (April 25, 2018).

12

C.H., Docket No. 19-1781 (issued November 13, 2020); A.C., Docket No. 18-1567 (issued April 9, 2019).

4

of the medical evidence.13 Following this and other such further development as deemed
necessary, OWCP shall issue a de novo decision addressing whether appellant has met her burden
of proof to establish a diagnosed medical condition causally related to the accepted June 6, 2020
employment incident and any attendant disability.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish that the June 6,
2020 employment incident occurred in the performance of duty, as alleged. The Board further
finds that this case is not in posture for decision with regard to whether she has established an
injury causally related to the accepted June 6, 2020 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 23 and July 27, 2020 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
action consistent with this decision of the Board.
Issued: April 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

13

W.R., Docket No. 17-0287 (issued June 8, 2018).

5

